     Case 5:20-cv-00155-SB-KK Document 16 Filed 12/16/20 Page 1 of 2 Page ID #:119



1
                                                               December 16, 2020
2
                                                                    VPC
3

4
                           UNITED STATES DISTRICT COURT
5

6                        CENTRAL DISTRICT OF CALIFORNIA
7
     RONALD J. SUMLAR SR., an          Case No.: 5:20-cv-00155-SB-KK
8    individual; and RHONDA L. SUMLAR,
     an individual,
9
                                       ORDER TO SHOW CAUSE RE:
10                Plaintiffs,          SANCTIONS
11   vs.
12
     FCA US LLC, a Delaware Limited
13
     Liability Company; and DOES 1 through
14   20, inclusive,
15                Defendants.
16

17         The parties in this case are due to appear before the Court for a pretrial
18   conference on December 22, 2020. However, the parties failed to file any of the
19   pretrial documents required by the Trial Order (Dkt. No. 10-1). After being
20   contacted by the Courtroom Deputy Clerk on December 15, 2020, the parties
21   notified the Court in an email that they have resolved the matter.
22
           IT IS HEREBY ORDERED that the parties are to show cause why they
23
     should not be sanctioned for failing to comply with the Trial Order on February 5,
24

25
     2021 at 8:30 a.m. Each counsel must submit a declaration by January 29, 2021

26
     explaining the failure to comply with the Trial Order. However, if the parties file a

27   proposed order to dismiss the entire action with prejudice by January 29, 2021, the
28   declarations need not be filed, and the OSC shall be taken off calendar without
     Case 5:20-cv-00155-SB-KK Document 16 Filed 12/16/20 Page 2 of 2 Page ID #:120



1
     further notice. Otherwise, the parties shall appear at the OSC hearing.
2
           IT IS FURTHER ORDERED that all other hearings and deadlines are
3
     vacated.
4

5
     DATED: December 16, 2020                  _______________________________
6
                                                    Stanley Blumenfeld, Jr.
7                                                  United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
